Bloodworth, J.
1. There is no material error in the excerpt from the charge of which complaint is made in the special ground of the motion for a new trial, when it is considered in connection with the remainder of the charge.
2. “ While the evidence is rather weak, this court cannot say as a matter of law that the verdict is without evidence to support it. The verdict having been approved by the trial judge, under the repeated and uniform rulings of this court and of the Supreme .Court, a reviewing court is powerless to interfere.” Townsend v. State, 26 Ga. App. 82, 83 (105 S. E. 377), and cases cited.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.